DISMISS; and Opinion Filed September 10, 2019.




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-19-00379-CV

                                 MAY LTAIF, Appellant
                                         V.
                               RAMA NPL 1, LLC, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-07215-C

                            MEMORANDUM OPINION
                      Before Justices Pedersen, III, Reichek, and Carlyle
                               Opinion by Justice Pedersen, III
       Before the Court is the September 4, 2019 Joint Motion to Dismiss and to Release

Supersedeas Funds in Court’s Registry. We grant the motion and dismiss the appeal.




                                                /Bill Pedersen, III/
                                                BILL PEDERSEN, III
                                                JUSTICE

190379F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 MAY LTAIF, Appellant                              On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
 No. 05-19-00379-CV        V.                      Trial Court Cause No. CC-18-07215-C.
                                                   Opinion delivered by Justice Pedersen, III.
 RAMA NPL 1, LLC, Appellee                         Justices Reichek and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement of the parties, it is ORDERED that appellee Rama NPL 1,
LLC recover its costs of this appeal from appellant May Ltaif. Pursuant to the parties’
agreement, we ORDER that all funds deposited by Ltaif with the County Court of Law to
suspend enforcement of the County Court at Law’s Judgment be released to Rama NPL 1, LLC
and delivered to its counsel of record Jeremy T. Brown.


Judgment entered this 10th day of September, 2019.




                                             –2–